Citation Nr: 0925077	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteomyelitis, left hip 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anemia.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1990 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that a delay in the diagnosis of a left hip psoas abscess 
resulted in septic arthritis of the left hip.

2.  The competent medical evidence of record supports a 
conclusion that anemia was not caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing medical treatment to the Veteran, 
nor was such the result of an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
is warranted for osteomyelitis, left hip.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2008).

2.  Compensation under the provisions of 38 U.S.C.A § 1151 is 
not warranted for anemia.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A January 2004 letter notified the Veteran of the evidence 
required to substantiate her claims and informed the veteran 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
notice complied with the timing requirements set forth in 
Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

The veteran was not provided with notice of the information 
and evidence necessary to establish a disability rating and 
effective date as required by Dingess.   Because the Board's 
decision denied the Veteran's claim for compensation pursuant 
to § 1151 for anemia, no disability rating or effective date 
will be assigned for the claimed disability.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  Further, in 
light of the Board's favorable decision with regard to the 
Veteran's claim for left hip osteomyelitis, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO shall address any notice defect regarding 
disability ratings and effective dates when effectuating the 
award.
The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
treatment records have been obtained and associated with the 
claims file.  A VA examination and VHA opinion have been 
obtained.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis

A. Factual Background

The Veteran alleges that there was a delay in the treatment 
of a left hip infection and psoas abscess from July 17, 2003, 
when her symptoms began, until August 29, 2003, when she was 
admitted to the VAMC in Cheyenne for treatment of the 
abscess.  She alleges that the delay in treatment led to the 
development of osteomyelitis and anemia.

VA medical records reflect that the Veteran was seen on 
several occasions in July 2003 and August 2003 with 
complaints of back pain and sciatica.

VA outpatient records dated on July 18, 2003 reflect that the 
Veteran was seen with  complaints of low back pain.  It was 
noted that the Veteran was seen the prior evening with 
complaints of low back pain.  She was referred for an MRI.  
A VA treatment record dated on July 30, 2003 reflects that 
the Veteran presented with chronic back pain.  She reported 
that the pain was worsening to the point of not being able to 
ambulate well up the stairs.  The treatment record noted that 
an MRI performed on July 22 showed a tiny tear in the outer 
annulus at L4-5 with minimal disc bulge just reaching the 
ventral surface of the thecal sac.  The record noted, "no 
nerve root displacement and no abnormal enhancement with 
badolnium, so the etiology of the sciatica is not apparent."  

The Veteran was seen again on August 7, 2003 with complaints 
of low back pain that flared up two months prior.  Assessment 
was low back pain and sciatica.  A physician noted that there 
was no good explanation based on her MRI.    

A treatment note dated on August 15, 2003 indicated that the 
Veteran was seen the prior evening in the Denver VAMC 
emergency room.  She reported that her symptoms were getting 
worse and that she could not lift her leg.  It was noted that 
an MRI performed on August 11, 2003 showed mild bulging of 
the disc and tear of the annulus of L4/L5 and was normal 
otherwise.  Assessment was acute and chronic low back pain 
with worsening symptoms in the left leg.  It was noted that 
the MRI did not point to any definite etiology. 

On August 29, 2003, the Veteran was admitted to the Cheyenne 
VAMC with severe, intractable low back pain.  A discharge 
summary from the Cheyenne VAMC, dated on September 4, 2003, 
noted a diagnosis of osteomyelitis and lytic lesions, left 
with contiguous soft tissue fluid collection.  A VA physician 
diagnosed elevated calcium, most likely related to the lesion 
in the left hip and anemia, which was noted to be secondary 
to the acute infection.  The Veteran was transferred to the 
Denver VAMC, where she underwent drainage of the abscess and 
open debridement of the septic left hip joint.  



B.  Legal Criteria 

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded where a veteran suffers an injury or 
an aggravation of an injury that results in an additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran, either by a Department employee or in 
a Department facility, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2008).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).  The proximate 
cause of disability or death is the action or event that 
directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. 
§ 3.361(d) (2008).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

C.  Osteomyelitis, left hip

In October 2004, a VA orthopedic surgeon indicated that the 
Veteran was 13 months status post septic left hip joint, most 
likely caused by intraabdominal (retroperitoneal) abscess 
that tracked down the left psoas tendon sheath to the left 
hip joint.  The physician stated that, historically, early 
diagnosis most likely would have prevented the development of 
a septic hip joint and the current situation, i.e. the need 
for a left total hip arthroplasty.  

A VA examination was obtained in March 2004.  The VA examiner 
stated that the Veteran conceivably had the onset of her 
pelvic abscess and left hip osteomyelitis sometime toward the 
end of July 2003.  He stated that the ability to diagnose her 
disease was complicated by the fact of her chronic low back 
and left leg pain, which led examiners to believe that her 
pain was due to chronic lumbar spine disease.  He stated that 
multiple examiners saw the Veteran over the course of six 
weeks before she was admitted to the Cheyenne VAMC and noted 
that this included emergency room doctors at the Denver VA, 
an orthopedic surgeon in Colorado, a chiropractor and several 
physicians at the Cheyenne VAMC.  He stated that it is 
probable that it did take several weeks to make a correct 
diagnosis and treat her condition definitively.  The examiner 
opined that the delay in diagnosis could have increased the 
disability that resulted from the infection of the Veteran's 
hip.  He stated, however, that septic arthritis is a serious 
illness, and it is unclear how much additional disability of 
the left hip is as a result of a delay in her diagnosis and 
treatment.  

In January 2008, the Veteran submitted an opinion from a 
private physician, Dr. A.M.G.  The opinion noted that the 
Veteran sought treatment for low back pain four times in July 
2003 and again on four occasions in August 2003.  Dr. A.M.G. 
stated that it is conceivable that the Veteran had the onset 
of pelvic abscess in July 2003 and subsequently developed 
osteomyelitis of the hip.  Dr. A.M.G. stated that the ability 
to arrive at an earlier diagnosis was complicated by the fact 
that the Veteran had a chronic low back condition.  Dr. 
A.M.G. stated that the rapid rate of progression of the 
Veteran's symptoms and the absence of an identifiable 
etiology based on the MRI of the low back performed on August 
11, 2003 should have prompted an earlier assessment of the 
hip.  Dr. A.M.G. opined that, as a result of the delay in 
diagnosing the abscess and hip infection and implementing the 
appropriate treatment, the condition became advanced, 
resulting in severe destruction of the left hip and the need 
for a total hip replacement.  

In April 2009, the Board obtained a medical opinion from a VA 
orthopedic surgeon.   
The VA examiner opined that the osteomyelitis that the 
Veteran developed in the left hip was the result of the psoas 
abscess that she developed around July 18, 2003.  The 
examiner noted that the Veteran has a long history of chronic 
back pain, but that she presented to the VA emergency room on 
multiple occasions between July 18, 2003 and August 29, 2003 
with very severe left-sided pain that was described as being 
much different from the low back pain that the patient had 
suffered for many years.  The examiner noted that the Veteran 
was seen multiple times in the emergency rooms and also by an 
orthopedic surgeon on the outside but that a diagnosis of 
psoas abscess was not made.  He stated that it was his belief 
that the Veteran presented with a psoas abscess at the very 
beginning of her pain because the pain the patient presented 
with was disproportionate to the low back pain that the 
patient had in the past.  He further noted that the MRI that 
was done on July 11 did not show any significant changes in 
the lumbosacral spine, suggesting that the pain was not 
coming from the lumbosacral spine.  He concluded that there 
was a delay in the diagnosis of the psoas abscess.  He stated 
that it is more than 50 percent greater likelihood that the 
delay in diagnosis of the abscess resulted in the septic 
arthritis of the left hip and subsequent hip replacement.

The VA examiner stated that the failure to timely diagnose a 
psoas abscess in a timely manner and treat the psoas abscess 
was responsible for the abscess to erode the iliac wing and 
subsequently the acetabulum and then resulted in a septic 
arthritis of the left hip.  The examiner stated that there 
are CAT scans that show the Veteran had a psoas abscess.  The 
examiner stated that the Veteran's pain in the record from 
July 18 to September 29 was clearly disproportionate to the 
normal backache the patient had.  The examiner noted that the 
Veteran also demonstrated an increase in white cell count, 
which is again an indication of infection, and therefore the 
natural progression of the infection that was untreated 
between July 18 and August 29 resulted in more damage to the 
bone, as well as the joint.  

The examiner further stated that it is well known that a 
diagnosis of psoas abscess is difficult to make, especially 
in the presence of past history of chronic back pain.  He 
stated, however, that the Veteran's pain at the time of 
presentation was very severe.  He noted that it prevented the 
Veteran from ambulating and prevented her from even moving in 
a wheelchair.  The examiner observed that doctors noted on 
multiple occasions in the chart in the emergency room that 
they were unable to examine the Veteran due to severe pain.  
He stated that this type of severe pain should have alerted 
the physician in the emergency room that the Veteran probably 
had something different from the usual back pain.  He stated 
that the diagnosis of psoas abscess is difficult to make, and 
an early referral to the orthopedic service would have 
benefitted the Veteran in making the diagnosis earlier.   

The Board concludes that compensation is warranted under 38 
U.S.C.A. § 1151 for osteomyelitis of the left hip.  The 2004 
report from the VA physician, the opinion from Dr. A.M.G. and 
the 2009 VHA opinion all support a finding that there was a 
delay in the diagnosis of a psoas abscess that increased the 
natural progress of the infection and resulted in the 
development of septic arthritis of the left hip.  
Accordingly, the Board finds that entitlement to compensation 
for the additional disability of left hip osteomyelitis under 
§ 1151, based on VA's failure to timely diagnose a psoas 
abscess of the left hip, is warranted.  

D.  Anemia

The Veteran asserts that she developed anemia as a result of 
VA's failure to timely diagnose a left hip psoas abscess.

Treatment records from the Cheyenne VAMC dated in September 
2003 reflect a diagnosis of anemia, which was noted to be 
secondary to the acute infection.  
The VHA medical opinion obtained in April 2009 indicated that 
anemia was secondary to two causes:  the surgical procedure 
itself and the presence of infection.  The examiner stated 
that infection also causes anemia.  He also noted that 
surgery causes blood loss resulting in a drop in hemoglobin 
that causes anemia.  The examiner stated, however, that 
anemia was not a result of carelessness, negligence or lack 
of proper skill or error in judgment.  He noted that the 
diagnosis of anemia was made post surgically, which is quite 
common after hip surgery, but the Veteran being a Jehovah's 
Witness, refused blood transfusions and therefore the anemia 
could not be corrected and is chronic.  He opined that the 
Veteran had to take some responsibility for the chronic 
anemia.

The Board finds that compensation is not warranted under § 
1151 for anemia.  The April 2009 VHA opinion, the only 
medical opinion of record regarding anemia, concluded that 
anemia was not the result of carelessness, negligence, lack 
of proper skill or error in judgment.  The Board therefore 
concludes that anemia was not the result of carelessness, 
negligence, lack of proper skill or error in judgment on the 
part of VA.  Accordingly, compensation is not warranted under 
38 U.S.C.A. § 1151 for anemia.  




ORDER

Compensation under the provisions of § 1151 for 
osteomyelitis, left hip is granted.

Compensation under the provisions of § 1151 for anemia is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


